Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over DE102014018338 (herein DE’338 – for English see equivalent see US 20170346360) in view of DE102015112146 (submited in IDS, herein DE’146).
DE’338 discloses a device for reducing bearing voltages in an electrical machine (M) fed by a DC link voltage of a DC link, comprising: a stator [3] with windings [11] isolated from a ground reference potential (i.e. housing [2]); a rotor [8/16]; at least two bearings [5, 6] including an outer bearing ring and an inner bearing ring (see fig. 1), the bearings [5, 6] are between the rotor [8/16] and the stator (particularly the bearings [5, 6] between the rotor’s shaft [16] and the stator [3]); a shielding arrangement [4] is at least provided between the windings of the stator and the respective outer bearing rings (see fig. 1); the shielding arrangement [4] being connected to the stator directly or indirectly via an a second impedance or a second capacitance via an a second electrical connecting arrangement (i.e. The conductor region extensions 17, 18 are 
RE claim 3, DE’338 discloses the device, wherein the shielding arrangement [4] is connected to the ground reference potential (i.e. the housing [2]).
RE claim 6, DE’338 discloses the device, wherein the shielding arrangement [4] further comprises a shielding section [17, 18] covering the a winding head [14, 15] of the windings (see figs 1 & 3).
RE claim 7 DE’338 discloses the device, wherein the shielding arrangement [4] further comprises shielding sections [17, 18] between the outer bearing ring and the winding.

    PNG
    media_image1.png
    680
    1328
    media_image1.png
    Greyscale

DE’338 substantially discloses the device for reducing bearing voltages in an electrical machine, except for a first electrical connecting arrangement that connects the stator to a stable potential that is stable with respect to the DC link; and the first electrical connecting arrangement of that connects the stator to the stable potential that is stable with respect to the DC link being is-established via a first an impedance or a first capacitance.
DE’146, however, teaches device for reducing bearing voltages in an electrical machine comprising an electrical connecting arrangement that connects the stator to a stable potential that is stable with respect to the DC link; and the electrical connecting arrangement of that connects the stator to the stable potential that is stable with respect to the DC link being established via a  capacitance (i.e. Capacitor CDC, see [0065] of DE’146).
RE claim 2, DE’146 teaches the device, wherein the stable potential is the ground reference potential of the commuting electronics or of an the inverter [16].
Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art device by providing a first electrical connecting arrangement that connects the stator to a stable potential that is stable with respect to the DC link; and the first electrical connecting arrangement of that connects the stator to the stable potential that is stable with respect to the DC link being is-established via a first an impedance or a first capacitance, wherein the stable potential is the ground reference potential of the commuting electronics or of an the inverter, as taught by DE’146.  Doing so would enhance electrical protection efficiency of the device for the electrical machine by reducing/avoiding harmful bearing electrical voltage.

Allowable Subject Matter
Claims 4-5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834